Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 3GPP document R1-1707318.
R1-1707318 teaches:

1. (Original) A method for receiving scheduling information, comprising steps of: 
	receiving Downlink Control Information (DCI) (spreading sequence is indicated in DCI, 3.3, it is inherent that a device receive the DCI in order to receive the information contained in the DCI); and 
	determining, according to a mapping relationship between configured transmission resources used for a Physical Uplink Shared Channel (PUSCH) and scheduling information in the DCI, scheduling information corresponding to the PUSCH in the DCI (DCI contains indication of the spreading sequence in the DCI, Proposal 7, as the spreading sequence is needed to properly decode the PUSCH, it is considered functionally equivalent to scheduling information).

5. (Original) A user equipment, comprising: 
	a downlink control information reception module configured to receive Downlink Control Information (DCI) (spreading sequence is indicated in DCI, 3.3, it is inherent that a device receive the DCI in order to receive the information contained in the DCI); and 
	a scheduling information determination module configured to determine, according to a mapping relationship between configured transmission resources used for a Physical Uplink Shared Channel (PUSCH) and scheduling information in the DCI, scheduling information corresponding to the PUSCH in the DCI (DCI contains indication of the spreading sequence in the DCI, Proposal 7, as the spreading sequence is needed to properly decode the PUSCH, it is considered functionally equivalent to scheduling information).  

6. (Original) A method for transmitting information, which is applied to a terminal, comprising steps of: 
	deciding, whether a base station supports a first scheduling mode, according to configuration information of the first scheduling mode transmitted by the base station (as no additional scheduling mode is defined in this claim, any scheduling mode would be considered a first scheduling mode, UE indicates a capability to support sub-PRB or CDMA, Section 3.1); and 
	transmitting, by the terminal, a request message and/or capability message to the base station, if the base station supports the first scheduling mode, wherein, the request message is used for requesting the base station to configure the first scheduling mode for the terminal, and the capability message is used for reporting a scheduling mode supported by the terminal (UE indicates a capability to support sub-PRB or CDMA, Section 3.1); and 
(section 3.2 indicates that the sub-PRB allocation can be indicated via DCI, it is implicit that the UE will transmit or receive according to the information in the DCI).  

7. (Original) The method according to claim 6, before the step of receiving the scheduling information under the first scheduling mode transmitted by the base station, further comprising any one of the following: 
	receiving an acknowledgment (ACK) message transmitted by the base station, wherein, the ACK message is used for notifying the terminal that the first scheduling mode will be employed subsequently for scheduling; 
	receiving scheduling mode configuration information transmitted by the base station, and determining a scheduling mode subsequently employed by the base station according to the scheduling mode configuration information (section 3.2 indicates that the sub-PRB allocation can be indicated via DCI, it is implicit that the UE will transmit or receive according to the information in the DCI).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1707318 as applied to claim 1 above, and further in view of Bergljung, U.S. Patent Publication No. 2019/0230707.
R1-1707318 does not teach a relative time-frequency resource position. Bergljung teaches using a relative time-frequency resource position. It would have been obvious to one skilled in the art at the time of the filing to modify the R1-1707318 to incorporate the known technique of a relative time-frequency resource position as taught by Bergljung in order to obtain the predictable result of maintaining system timing.
The combination teaches:

2. (Original) The method for receiving scheduling information according to claim 1, characterized in that the step of determining, according to a mapping relationship between configured transmission resources used for a Physical Uplink Shared Channel (PUSCH) and scheduling information in the DCI, scheduling information corresponding to the PUSCH in the DCI comprises: 
	determining, according to a relative position of a time-frequency resource position used for the PUSCH in a first time-frequency resource region, scheduling information corresponding to the PUSCH in the DCI (PUSCH starting position relative to the start of the subframe is indicated by DCI, [0114], Bergljung).



dividing the time-frequency resource region into several minimum scheduling units (sub-PRB scheduling, 3, 3GPP); 

	determining a mapping relationship between a minimum scheduling unit corresponding to the time-frequency resource position used for transmitting the PUSCH and scheduling information in the DCI (PUSCH starting position relative to the start of the subframe is indicated by DCI, [0114], Bergljung); and 
	determining, according to the mapping relationship, scheduling information corresponding to the PUSCH in the DCI (PUSCH starting position relative to the start of the subframe is indicated by DCI, [0114], Bergljung).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1707318 as applied to claim 1 above, and further in view of Chatterjee, U.S. Patent Publication No. 2017/0303248.
R1-1707318 does not teach terminating a transmission. Chatterjee teaches terminating a transmission. It would have been obvious to one skilled in the art at the time of the filing to modify the teachings of R1-1707318 to incorporate the known technique of terminating a transmission as taught by Chatterjee in order to obtain the predictable result of freeing up some bandwidth.
The combination teaches:

4. (Original) The method for receiving scheduling information according to claim 1, characterized in that, after the step of determining, according to a mapping relationship between configured transmission resources used for a Physical Uplink Shared Channel (PUSCH) and scheduling information in the DCI, scheduling information corresponding to the PUSCH in the DCI, the method further comprises: 
	executing, if (under a broadest reasonable interpretation, anything following an “if” does not necessarily occur and is not given patentable weight, therefore, none of the following possibilities need be evaluated, it is suggested that the term “if” is replaced with the phrase “responsive to”) the determined scheduling information is Acknowledgement (ACK), at least one of the following operations: 
	terminating the on-going PUSCH transmission corresponding to the Acknowledgement (ACK) information (PUSCH repetitions terminated based on HARQ-ACK feedback, [0037], Chatterjee); 
	deleting UL grants corresponding to the PUSCH; 
	releasing the remaining part of transmission resources for the PUSCH; 
	clearing buffer of Hybrid Automatic Retransmission Request (HARQ) processes corresponding to the PUSCH; and 
	terminating monitoring of a Physical Downlink Control Channel (PDCCH).

Claims 8 - 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over R1-1707318 as applied to claim 6 above, and further in view of Park, U.S. Patent Publication No. 2020/0092044.
R1-1707318 does not teach multiple DCI formats. Park teaches using multiple DCI formats. It would have been obvious to one skilled in the art at the time of the filing to modify the teachings of R1-1707318 to incorporate the known technique of multiple DCI formats as taught by Park in order to obtain the predictable result of minimizing signaling overhead.
The combination teaches:

8. (Currently Amended) The method according to claim 6, wherein, the step of receiving the scheduling information under the first scheduling mode transmitted by the base station, and transmitting or receiving data according to the scheduling information under the first scheduling mode, comprises: 
	monitoring downlink control information (DCI) under the first scheduling mode transmitted by the base station, wherein, the DCI comprises DCI in a first format and DCI in a second format, the DCI in the first format is used for carrying UL grant information, and the DCI in the second format is used for carrying DL grant information (DCI is transmitted in a different format depending on if UE is operating in CE mode A or in CE mode B, [0010], Park); and 
	performing UL transmission according to the DCI in the first format, and/or performing DL reception according to the DCI in the second format (UE operates in mode as dictated in the DCI, claim 4, Park).  

9. (Currently Amended) The method according to claim 6, wherein, the configuration information of the first scheduling mode comprises: 
	an indication message that the bases station supports the first scheduling mode (DCI is transmitted in a different format depending on if UE is operating in CE mode A or in CE mode B, [0010], Park); and/or 
	a physical random access channel (PRACH) CE level configuration message corresponding to the first scheduling mode; 
	wherein, the PRACH CE level configuration message corresponding to the first scheduling mode comprises at least one of the following: 
	PRACH transmission repetition number (eNB schedules the UE to transmit the PUSCH N times, [0219], Park), preamble index, PRACH frequency modulation offset, Machine Type Communication Physical Downlink control channel (MPDCCH) search space offset, and reference signal received power (RSRP) threshold corresponding to the PRACH CE level.  

10. (Original) The method according to claim 9, wherein, the step of transmitting the configuration request message and/or capability message to the base station comprises: 
	determining the PRACH CE level (DCI is transmitted in a different format depending on if UE is operating in CE mode A or in CE mode B, [0010], Park); 
	if (under a broadest reasonable interpretation, anything following an “if” does not necessarily occur and is not given patentable weight, therefore, none of the following possibilities need be evaluated) the scheduling mode corresponding to the PRACH CE level is the first scheduling mode, carrying the configuration request message and/or capability message in a random access request message transmitted to the base station; and 
	if (under a broadest reasonable interpretation, anything following an “if” does not necessarily occur and is not given patentable weight, therefore, none of the following possibilities need be evaluated) the scheduling mode corresponding to the PRACH CE level comprises at least two scheduling modes, carrying the configuration request message and/or capability message in a connection setup request message transmitted to the base station, wherein, the at least two scheduling modes comprises the first scheduling mode.  

11. (Original) The method according to claim 9, wherein, the step of transmitting the configuration request message and/or the capability message to the base station comprises any one of the following: 
	transmitting a connection setup request message to the base station, wherein, the connection setup request message carries the configuration request message and/or the capability message (DCI is transmitted in a different format depending on if UE is operating in CE mode A or in CE mode B, [0010], Park); 
	if (under a broadest reasonable interpretation, anything following an “if” does not necessarily occur and is not given patentable weight, therefore, none of the following possibilities need be evaluated) the terminal has already established a connection with the base station, transmitting the configuration request message and/or the capability message to the base station.  

12. (Currently Amended) The method according claim 8, wherein, the step of performing uplink (UL) transmission according to the DCI in the first format comprises: 
	acquiring resource assignment from the DCI in the first format, and performing the UL transmission according to the resource assignment (UE operates in mode as dictated in the DCI, claim 4, Park); 
	wherein, the resource assignment includes at least one of the following: 
	narrowband index indication (narrowband index indication follows Rel-13 eMTC, Proposal 5, 3GPP); 
	physical resource block (PRB) index indication; 
	subcarrier index indication; and 
	resource unit number indication.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G SOLINSKY whose telephone number is (571)270-7216.  The examiner can normally be reached on M - Th, 6:30 A - 5:00 P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571-272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PETER G. SOLINSKY
Examiner
Art Unit 2463



/Peter G Solinsky/Primary Examiner, Art Unit 2463